EXHIBIT 10.1

 

EMPLOYMENT SEPARATION AGREEMENT AND

COMPLETE RELEASE OF CLAIMS

 

THIS EMPLOYMENT SEPARATION AND COMPLETE AND PERMANENT RELEASE OF CLAIMS
(hereinafter “Release” or “Agreement”) is made and entered into by and between
WILLIAM McBEATH (hereinafter “Employee”) and ARIA RESORT & CASINO, LLC for
itself and its parents, subsidiaries and affiliates (hereinafter “Employer” or
“Company”).

 

WITNESSETH

 

WHEREAS, the Employee has resigned from his position as President and Chief
Operating Officer of the Company effective December 3, 2012;

 

WHEREAS, the Employee and Company are parties to an EMPLOYMENT AGREEMENT entered
into as of September 14, 2009, which terminates on September 15, 2013;

 

WHEREAS, the Employee and Company have agreed to extend the Employee’s period of
inactive employment until December 31, 2013;

 

WHEREAS, the Employer and the Employee are desirous of discharging, releasing
and waiving any and all claims, disputes, grievances, and causes of action,
whether asserted or unasserted, and whether known or unknown, which Employee
might have against Employer arising out of the employment relationship and the
termination thereof;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
above-stated premises, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

I.                                        TERMINATION OF EMPLOYMENT AND RELEASE
OF CLAIMS

 

A.                                    1.                                     
Employee acknowledges and agrees that: i) he has been paid all wages and
compensation earned and benefits including earned vacation through December 3,
2012; ii) under his EMPLOYMENT AGREEMENT, his period of inactive employment
would expire on September 15, 2013; and iii) by entering into this Agreement,
his period of inactive employment will extend from September 15, 2013 until
December 31, 2013 (the “Additional Consideration Period”).

 

                                               
2.                                      Employee and the Company agree to treat
this termination of employment and the termination of the EMPLOYMENT AGREEMENT
as a No Cause termination under Paragraph 10.2 of the EMPLOYMENT AGREEMENT. 
Company will comply with the terms of Paragraph 10.2 of the EMPLOYMENT
AGREEMENT, which are hereby incorporated by reference.  Pursuant to the terms of
Paragraph 10.2.1 of the EMPLOYMENT AGREEMENT and this Agreement, Employee will
be treated as an inactive employee through December 31, 2013 and will receive
his regular base salary at his current rate of pay and current health benefits
through December 31, 2013, except that such compensation and benefits may cease
or be offset by earnings by Employee as provided under Paragraph 10.2 of the
EMPLOYMENT AGREEMENT.  The compensation and benefits due pursuant to Paragraph
10.2.1 of the EMPLOYMENT AGREEMENT shall be paid at such time and in such form
as specified in the EMPLOYMENT AGREEMENT, including the provisions of Section 24
of the EMPLOYMENT AGREEMENT. During the time Employee is treated as an inactive
employee, Employee recognizes and agrees that he:  i) is not authorized to, and
will not, conduct any business on behalf of the Company, ii) may not, and will
not, hold himself out as an agent of the Company, and iii) has no obligation to,
and will not, perform duties on behalf of or for the benefit of the Company
unless expressly requested in writing by the Chief Executive Officer of MGM
Resorts International.

 

 

 

 

/s/ WM

 

 

 

Employee Initial

 

1

--------------------------------------------------------------------------------


 

3.                                      In addition, after execution of this
Agreement and the passage of all notice requirements, Employee shall be paid
between January 1, 2013 and March 15, 2013, an additional amount equal to the
amount he would have otherwise received under the 2012 Management Incentive
Program (“MIP”) had he been eligible for such payments, less required legal
deductions and withholdings.  While the terms of the MIP bonus provide that
payment is discretionary, the bonus amount the Employee will receive is not
subject to a discretionary reduction by the Company.  Employee understands and
agrees that this bonus payment is not otherwise due and owing to Employee, and
the payment of this bonus constitutes separate and additional consideration for
this Agreement.  Employee further agrees that: i) except as specifically set out
in the Agreement, no wages, benefits, stock options, or other compensation is
due to Employee; and ii) he will not be eligible for a MIP bonus in 2013.

 

4.                                      Employee recognizes and agrees that the
Restrictive Covenants (Paragraph 8), Representation and Additional Agreements
(Paragraph 9), the Survival of Covenants (Paragraph 10.6), and Certain
Definitions (Paragraph 22) of the EMPLOYMENT AGREEMENT survive and continue to
apply to Employee without regard to the termination of Employee’s employment and
the termination of the EMPLOYMENT AGREEMENT.  Notwithstanding the foregoing,
Company and Employee agree to modify the terms of the EMPLOYMENT AGREEMENT in
Paragraph 8.1, and the corresponding definitions in Paragraph 22 regarding
Employee’s ability to work for a Competitor during the period of inactive
employment.  Company and Employee agree that, at any time after June 3, 2013
Employee may become employed by or provide consultation services to a
“Competitor” as defined in Paragraph 22 of the EMPLOYMENT AGREEMENT, provided
that the Company shall be entitled to offset any continued salary payments to
Employee including but not limited to the salary payments during the Additional
Consideration Period by the amount of remuneration paid or promised to Employee
by the Competitor for the period beginning on the date Employee began working
through the Additional Consideration Period.

 

5.                                      Employee and the Company acknowledge and
agree that any offsets under this Paragraph I.A. of this Agreement shall not
affect the validity or sufficiency of the enforceability of this Agreement.

 

6.                                      As of December 3, 2012, Employee agrees
that by signing this Agreement that he has resigned his positions as officer and
director from all entities listed in Exhibit 1.

 

B.                                    1.                                      In
consideration of his acceptance of the conditions of separation set forth in
paragraph I.A. of the Agreement (“Separation Conditions”), the Employee agrees
to discharge, release and waive any and all claims, disputes, grievances, and
causes of action, whether asserted or unasserted, and whether known or unknown,
which the Employee might have against the Employer arising out of the execution
of this Agreement, his employment with the Company and/or termination thereof,
as may be released by private agreement. The Employee acknowledges and agrees
that the Separation Conditions constitute full satisfaction of, and shall be in
consideration of, any and all claims for compensation, damages and/or counsel
fees and

 

 

 

 

/s/ WM

 

 

 

Employee Initial

 

2

--------------------------------------------------------------------------------


 

costs, disputes, causes of action, and grievances, whether asserted or
unasserted, and whether known or unknown, which the Employee had, has, or might
have against the Employer as a result of the Employee’s execution of this
Agreement, his employment with the Company or termination thereof, and Employee
hereby expressly releases and discharges the Employer.  This release and
discharge specifically includes, but is not limited to, any and all claims
arising under federal, state, or local laws, as amended, prohibiting employment
discrimination on any prohibited basis, including without limitation, claims
under the Americans with Disabilities Act ; Title VII of the Civil Rights Act of
1964; the Equal Pay Act; the Lily Ledbetter Fair Pay Act; the Family and Medical
Leave Act; the Age Discrimination in Employment Act of 1967; the Employee
Retirement Income Security Act; the Genetic Information Nondiscrimination Act;
Chapter 608, Compensation, Wages and Hours, of the Nevada Revised Statutes;
Chapter 613, Employment Practices, of the Nevada Revised Statutes; the Worker
Adjustment Retraining Notification Act (“WARN”);  Post-Civil War Reconstruction
Act, (42 U.S.C. §1981-1988); the National Labor Relations Act; the Labor
Management Relations Act; any other federal, state or local law prohibiting
employment discrimination or otherwise regulating employment and any and all
claims under the common law for breach of express or implied contract, violation
of the covenant of good faith and fair dealing, violation of public policy,
negligence, slander, defamation, invasion of privacy, false light, false
imprisonment, trespass, breach of fiduciary duty, intentional interference with
business relations, intentional or negligent infliction of emotional distress,
intrusion, loss of consortium, retaliatory or wrongful termination, punitive
damages, and wage claims that Employee has or may have which may have arisen up
to and including the effective date of this Agreement.

 

2.                                      Employee acknowledges that he may
hereafter discover claims or facts in addition to or different from those which
he now knows or believes to exist with respect to the subject matter of this
Release and which if known or suspected at the time of execution of this
Release, may have materially affected this settlement.  Nevertheless, Employee
hereby waives any right, claim or cause of action that might arise against the
Company as a result of such different or additional claims or facts.  Employee
acknowledges that he understands the significance and consequence of his release
and specific waiver of all known and unknown claims.

 

C.                                    Except as specifically set forth in
Paragraph I.A., above, the Employee and the Employer hereby acknowledge and
agree that the Employee is not entitled to any other compensation or other pay
from the Employer.

 

D.                                    The Employee hereby acknowledges that he
is liable for making any and all tax payments arising out of this Agreement. 
The Employee also acknowledges that the Employer does not have any obligation to
indemnify him or hold him harmless for any tax payments arising out of this
Agreement.

 

E.                                     The Employee understands that he may
challenge the knowing and voluntary nature of this Agreement.  The Employee
further understands that nothing in this Agreement precludes him from filing a
charge or complaint with the Equal Employment Opportunity Commission or any
other federal, state or local agency charged with the enforcement of any
employment or labor law.  The Employee, however, hereby releases and waives his
right to any monetary recovery in connection with any proceedings initiated by
any state or federal agency against the Company or by Employee or anyone on
Employee’s behalf arising out of Employee’s execution of this Agreement, his
employment with the Company or termination thereof.

 

 

 

 

/s/ WM

 

 

 

Employee Initial

 

3

--------------------------------------------------------------------------------


 

II.                                   CONFIDENTIALITY OF AGREEMENT

 

A.                                    The Employee agrees that he shall consider
the terms and conditions of this Agreement as being confidential, and that the
Employee may not disclose them to any person or other entity for any reason,
except as may be required under law or legal process, and as necessary to his
attorneys, tax advisors and immediate family members.

 

B.                                    Notwithstanding the foregoing, this
Agreement may be introduced as evidence in any proceeding only for the purposes
of enforcing its terms and/or to evidence the parties’ intent in executing it. 
This Agreement shall not be admissible as evidence in any proceeding for any
other purpose.

 

III.                              MISCELLANEOUS

 

A.                                    The Employee and the Employer hereby agree
that this Agreement has no precedential value and that neither the negotiation
nor the execution of this Agreement shall constitute or operate as an
acknowledgment or admission of any kind by the Employer that it engaged in any
illegal or wrongful activity of any kind in violation of any federal, state, or
local laws, regulations or ordinances.

 

B.                                    The Employee and the Employer hereby agree
that the terms of this Agreement will be deemed effective and enforceable seven
(7) days after the date that this document is executed by Employee, if during
that seven (7) day period Employee does not revoke the Agreement.

 

C.                                    1.                                     
Employee hereby acknowledges that, in the course of performing Employee’s
responsibilities for Employer pursuant to the Employment Agreement or otherwise,
Employee formed relationships and became acquainted with “Confidential
Information,” as defined herein.  Employee hereby further acknowledges that such
relationships and the Confidential Information are valuable to Employer and
protection of that Confidential Information is reasonably necessary in order for
Employer to remain competitive in Employer’s various businesses.  Therefore,
Employee hereby covenants and agrees that from the date of this Agreement and
beyond, Employee shall not, without Employer’s prior written consent, disclose
to any other person or entity any Confidential Information or utilize any
Confidential Information in any way including, but not limited to,
communications or contact with any of Employer’s customers or other persons or
entities with whom Employer does business.

 

2.                                      For purposes of this Agreement,
“Confidential Information” shall mean all knowledge, know-how, information,
devices or materials, whether of a technical or financial nature, or otherwise
relating in any manner to the business affairs of Employer including, without
limitation, names and addresses of Employer’s customers, any and all other
information concerning customers who utilize the goods, services or facilities
of any hotel and/or casino owned, operated or managed by Employer, Employer’s
casino, hotel, retail, entertainment and marketing practices, procedures,
management policies, any trade secret including, but not limited to, any
formula, pattern, compilation, program, device, method, technique or process,
that derives economic value, present or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain any economic value from its disclosure or use, and any other
information regarding Employer which is not already and generally known to the
public, whether or not any of the foregoing is subject to or protected by

 

 

 

 

/s/ WM

 

 

 

Employee Initial

 

4

--------------------------------------------------------------------------------


 

copyright, patent, trademark, registered or unregistered design, and whether
disclosed or communicated (in writing or orally) before, on or after the date of
this Agreement, by Employer to Employee.  Confidential Information shall also
specifically include, without limitation, those documents and reports set forth
on Exhibit A of the Employment Agreement (and attached hereto) and incorporated
herein by this reference.  Employee hereby acknowledges and agrees that the
Confidential Information constitutes Employer’s sole and exclusive property
(regardless of whether Employee possessed or claims to have possessed any of
such Confidential Information prior to the date hereof).

 

D.                                    Employee acknowledges that Company, its
subsidiaries and its affiliated companies are subject to regulation and
licensing, and desire to maintain their good standing and reputation for
providing high quality services to the public.  Employee therefore agrees that
he will not take any action that adversely affects or is detrimental to Company,
its subsidiaries or its affiliated companies, and that he will not directly or
indirectly make any oral, written or recorded private or public statement that
is disparaging or defamatory of Company, or its subsidiaries or its affiliated
companies.

 

E.                                     In the event of a breach of any material
provision of the Agreement by the Employee, the Employer shall be entitled to
any attorney’s fees incurred by Employer in connection with the enforcement of
this Agreement, and any other remedies available at law or in equity.  If the
Employer breaches any material provision of this Agreement, the Employee shall
be entitled to any remedies available at law or in equity, including injunctive
relief without the necessary proof of actual damage or the posting of a bond,
cash or other security, and attorney’s fees.

 

F.                                      Under no circumstances may the time or
schedule of any payment made or benefit provided pursuant to this Agreement be
accelerated or subject to a further deferral except as otherwise permitted or
required pursuant to regulations and other guidance issued pursuant to
Section 409A of the Code.  Employee has no right to make any election regarding
the time or form of any payment due under this Agreement.

 

IV.                               OLDER WORKER BENEFIT PROTECTION ACT.

 

A.                                    By signing this Agreement, Employee is
also agreeing to waive any and all rights or claims under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. 626) up to and including the date this
Agreement is executed.  Employee is advised to consult with an attorney prior to
executing the Agreement.  In addition, the Employee acknowledges that upon
receipt of the Agreement, he has a period of twenty-one (21) days within which
to consider the Agreement before signing it and that this Agreement may not be
executed after the end of such twenty-one (21) day period.  Employee further
understands that for a period of seven (7) days following his signing of the
Agreement, he may revoke this Agreement and this Agreement shall not become
effective or enforceable until the revocation period has expired.

 

B.                                    If Employee elects to sign this Agreement
prior to the end of the twenty-one (21) day consideration period, pursuant to
29 C.F.R. §1625.22, as set forth in Sub-Section C below, the mandatory seven
(7) day revocation period will commence immediately after the date of execution.

 

 

 

 

/s/ WM

 

 

 

Employee Initial

 

5

--------------------------------------------------------------------------------


 

C.                                    Pursuant to 29 C.F.R. §1625.22, Employee
may sign this Agreement prior to the end of the twenty-one (21) day
consideration period, thereby commencing the seven (7) day revocation period. 
By signing below, Employee acknowledges his decision to waive the twenty-one
(21) day consideration period is knowing, voluntary and not induced by Employer
through fraud, misrepresentation, a threat to withdraw or alter the offer prior
to the expiration of the time period, or by providing different terms to
employees, if any, who may have occasion to sign an agreement prior to the
expiration of the twenty-one (21) day consideration period.  The parties agree
that changes, whether material or immaterial, to the Agreement do not restart
the twenty-one (21) day consideration period.  The parties further agree that
the seven (7) day revocation period will start on the date of execution, of this
agreement, by Employee, and expire at 12:00 midnight on the seventh full
calendar day following said execution by Employee.  Also by signing below,
Employee acknowledges that he had the opportunity to consult or did, in fact,
consult with an attorney prior to signing this sub-paragraph and that he fully
understands his rights and the effect of this waiver.

 

 

/s/ William McBeath

 

William McBeath

 

 

D.                                    The parties hereby agree that, after
compliance with the applicable time period in this Paragraph IV, the subject
matter of this Agreement is hereby settled and satisfied in full, with this
Agreement constituting a final, full, and binding settlement of any and all
matters that have been or might be raised by the Employee in connection with his
employment by the Employer and/or separation thereof.

 

E.                                     Employee further states that he has
carefully read this Agreement, specifically the entirety of the preceding
Paragraph IV., that he has had the opportunity to have its provisions fully
explained to him, that he has had the opportunity to review it with an attorney
if he so desired, that the only promises made to him to sign the Agreement are
those stated in this Agreement, and that he is signing this Agreement
voluntarily.

 

V.                                    ACKNOWLEDGEMENT AND APPROVAL

 

A.                                    The Employee acknowledges that he has
carefully read and fully understands all the provisions of this Agreement, and
that he has not relied upon any representation or statement, written or oral,
not set forth in this Agreement.

 

B.                                    Except for the provisions of the
EMPLOYMENT AGREEMENT that survive that agreement or are expressly incorporated
in this Agreement, the Employee hereby acknowledges and agrees that this
Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior negotiations, understandings and agreements, whether oral
or written of any nature whatsoever that is the subject matter hereof, and there
are no representations, warranties, understandings or agreements other than
those expressly set forth herein between the Company and the Employee.

 

C.                                    The Employee hereby acknowledges that he
executes this Agreement freely, voluntarily, and with full knowledge of its
terms and consequences, and that the Employer has afforded him the time and
opportunity to consult with an attorney of his choosing concerning the terms of
said Agreement, and has encouraged him to do so.  This Agreement shall be deemed
equally drafted by each party.

 

 

 

 

/s/ WM

 

 

 

Employee Initial

 

6

--------------------------------------------------------------------------------


 

D.                                    This Agreement, and all the provisions
contained herein, shall be binding upon, and shall inure to the benefit of, the
parties hereto, and their respective heirs, successors, and assigns.

 

E.                                     In the event any provision of this
Agreement is deemed invalid, illegal, void or unenforceable, such provision will
be regarded as stricken from the Agreement, and will not affect the validity or
enforceability of the remainder of the Agreement.

 

F.                                      This Agreement and the EMPLOYMENT
AGREEMENT shall constitute the entire understanding between the parties.  If the
terms of this Agreement and the EMPLOYMENT AGREEMENT differ, this Agreement
shall govern.  The terms of this Agreement may not be changed orally and are
deemed an enforceable contract and not a mere recital.

 

G.                                    This Agreement is to be construed under
the laws of the State of Nevada and federal law as applicable.  Any dispute
arising under this Release shall be governed by the arbitration provisions of
Exhibit B of the EMPLOYMENT AGREEMENT, and this Agreement incorporates that
Exhibit B by reference into this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the 3rd day of
December 2012.

 

 

Aria Resort & Casino, LLC

 

 

 

 

 

 

 

 

By:

/s/ John M. McManus

 

/s/ William McBeath

Its: Secretary

 

William McBeath

 

 

Employee

 

 

 

Dated: December 3, 2012

 

Dated: December 3, 2012

 

 

 

 

Employee Initial

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned employee hereby acknowledges receipt of a certain EMPLOYMENT
SEPARATION AND COMPLETE RELEASE OF CLAIMS (the “Agreement”) on this 3rd day of
December 2012.  John McManus has explained that the undersigned employee shall,
at his option, have up to twenty-one (21) days to consider the Agreement before
executing it.  John McManus has further advised the undersigned employee to seek
independent advice from his attorney before executing the Agreement as it
contains a waiver and release of certain rights and claims.  The undersigned
employee is not waiving or releasing any rights or claims by signing this
Acknowledgment of Receipt.

 

 

Acknowledged by:

 

 

/s/ William McBeath

 

(Signature)

 

 

 

William McBeath

 

 

 

December 3, 2012

 

(Date)

 

 

 

 

 

Employee Initial

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

 

 

1.

 

Aria Resort & Casino

2.

 

CityCenter Finance Corp.

3.

 

CityCenter Holdings, LLC

4.

 

CityCenter Realty Corporation

5.

 

MGM Resorts International Operations, Inc.

6.

 

MGM Resorts Vacations, LLC

7.

 

Project CC, LLC

8.

 

The Crystals at CityCenter Management, LLC

9.

 

Vdara Condo Hotel, LLC

 

9

--------------------------------------------------------------------------------